Citation Nr: 1001224	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-34 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of motor and 
sensory function of the left upper extremity, other than that 
caused by service-connected left hand carpal tunnel syndrome.  

2.  Entitlement to service connection for loss of motor and 
sensory function of the right upper extremity.

3.  Entitlement to service connection for loss of motor and 
sensory function of the left lower extremity.

4.  Entitlement to service connection for loss of motor and 
sensory function of the right lower extremity.

5.  Entitlement to service connection for a bladder 
condition.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to 
August 1993 and from April 1995 to September 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 2005 and September 2005 
rating decisions issued by the San Juan, Puerto Rico, 
Regional Office (RO).  Subsequently, the RO in St. 
Petersburg, Florida took jurisdiction of the case.

The Veteran's service connection claims for loss of motor and 
sensory functions of the upper and lower extremities, 
erectile dysfunction, and bladder disorder, were adjudicated 
and denied in rating actions issued in both March and 
September 2005.  

In specific regard to the service connection claims for loss 
of motor and sensory functions of the upper and lower 
extremities, the Statement of the Case (SOC) reflects that a 
Notice of Disagreement (NOD) was filed in June 2006; which is 
untimely when considered in light of the fact that the claims 
were originally denied in the March 2005 rating decision.  
However, the file contains a VA Form 21-4138 received in 
April 2005, which essentially meets the requirements for an 
NOD, in that the Veteran therein expressed disagreement with 
the denial of the claims and indicated an intent to pursue 
these claims; thereby meeting the definition of a timely NOD 
pursuant to 38 C.F.R. §§ 20.201 and 20.302 (2009).  Following 
the issuance of the SOC in November 2006, the Veteran filed a 
timely substantive appeal.

In specific regard to the service connection claims for 
erectile dysfunction and bladder disorder, there has been no 
SOC filed in response to the April 2005 NOD.  While a 
September 2005 rating decision continued the denial of these 
claims, such a rating action does not fulfill the 
requirements of an SOC, so the for erectile dysfunction and 
bladder disorder claims for must be remanded to the RO for 
additional procedural development, as described in the remand 
section below.  

The Board also notes that additional evidence unaccompanied 
by a waiver was received subsequent to the SOC issued in 
November 2006.  Some of this evidence is summarized herein in 
conjunction with the grant of the service connection claim 
for loss of motor and sensory function of the left upper 
extremity; and as such consideration of this evidence in 
conjunction with the aforementioned claim is non-prejudicial.  
However, with respect to the other claims on appeal, this 
matter is discussed in the Remand.  

For the reasons set forth above and as will be explained 
further in the remand section below, the claims of 
entitlement to service connection for loss of motor and 
sensory function of the right upper extremity and both lower 
extremities, a bladder condition, and erectile dysfunction, 
as well as the claim for an initial rating in excess of 30 
percent for PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently manifested loss of motor and sensory function of 
the left upper extremity, other than service-connected left 
hand carpal tunnel syndrome, has been secondarily/causally 
linked by competent medical evidence to a service-connected 
disorder of the cervical spine.


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, loss of 
motor and sensory function of the left upper extremity - 
other than service-connected left hand carpal tunnel syndrome 
- is proximately due to a service-connected disorder of the 
cervical spine.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate the claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

VCAA notice letters were sent to the Veteran in December 2004 
and May 2005 which addressed his service connection claim for 
loss of motor and sensory function of the left upper 
extremity.  These letters appear to have satisfied the 
requirements of the VCAA.  The Board also notes that an 
August 2006 letter provided the Veteran with notice as 
required by the United States Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for loss of motor and sensory function of 
the left upper extremity.  Any potential error on the part of 
VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for loss of 
motor and sensory function of the left upper extremity in 
October 2004, claiming that this was attributable to a 
service-connected disorder of the cervical spine.  In a 
February 1994 rating action, service connection was 
established for a disability of the cervical spine, described 
as a fracture of C5-C6 with traumatic arthritis.  

The STRs (service treatment records) include a physical 
evaluation board report of July 1993 describing the Veteran's 
disability as cervical spine DJD (degenerative joint disease) 
with recurrent cervical and left arm radicular pain.  Also on 
file is a profile report of May 2002 indicating that the 
Veteran's medical problems included status-post C5-C6 
fracture and radiculopathy of the left upper extremity.  

Upon VA examination of the spine conducted in June 2003, the 
Veteran reported having constant neck pain and occasional 
tingling and pain running down the left arm to the fingers.  
He also complained of shoulder pain, relating this to neck 
pain.  The diagnoses included posttraumatic arthritis of the 
cervical spine and minimal arthritic changes of the left 
shoulder.  The examiner opined that the left shoulder injury 
was not an entity of itself, but was a manifestation of the 
cervical spine injury, causing radicular type pain running 
down the left arm.  The examiner clarified that there was no 
inherent pathology in the shoulder itself and noted that the 
pain was caused by residuals of the C5-C6 fracture.  

By rating action of August 2003, the Veteran's disability of 
the cervical spine was recharacterized to include symptoms of 
left shoulder pain and increased evaluation of 20 percent was 
assigned. 

A VA examination of the peripheral nerves was conducted in 
January 2005.  Physical examination revealed radiculopathy of 
the left side with sensory deficit of the left upper 
extremity.  Weakness of the biceps and triceps in the left 
upper extremity rated 4/5 was also shown.  A diagnosis of old 
C5-C6 fracture with secondary degenerative spondyloarthritic 
changes along with radiculopathy of left C7 with focal 
sensorimotor deficit, was made.  

Also conducted in January 2005 was a VA examination of the 
spine.  The Veteran reported that after sustaining a C5-C6 
fracture he developed left upper extremity numbness and 
weakness, which he related to the cervical injury.  The 
Veteran also reported that he had suffered from loss of 
strength and decreased pinprick sensation of the left upper 
extremity.  The examiner stated that the Veteran was 
suffering from cervical pain irradiating to the left shoulder 
area and causing pain.  The examiner also observed that the 
Veteran's symptoms of left shoulder pain, left upper 
extremity decreased sensation and loss of strength were most 
likely related to cervical pathology (traumatic arthritis at 
the C5-C6 level).  The examiner further explained that hand 
numbness and weakness was most likely related to carpal 
tunnel syndrome and not to cervical trauma.  

Electrodiagnostic testing of the left upper extremity 
conducted in March 2005 revealed normal nerve values with no 
evidence of radiculopathy in the left upper extremity; there 
were findings of mild slowing and increased latency of the 
left median nerve, compatible with a finding of left carpal 
tunnel syndrome.  

A VA peripheral nerve examination was conducted in August 
2005.  The report indicated that there was electrodiagnostic 
confirmation of peripheral neuropathy of the lower 
extremities and of carpal tunnel syndrome (CTS) without 
evidence of radiculopathy.  The examiner commented that CTS 
was more likely than not related to arthritis of both wrists. 

In March 2005 and September 2005 rating actions, the RO 
denied the service connection claim for loss of motor and 
sensory function of the left upper extremity, reasoning that 
these symptoms were part and parcel of the 30 percent 
disability rating assigned for the service-connected disorder 
of the cervical spine.  

Electrodiagnostic testing conducted in November 2005 revealed 
evidence of right upper extremity neuropathy, but no evidence 
of left upper extremity neuropathy.  

The file contains a medical statement of Dr. R. dated in 
January 2006 reflecting that the Veteran was referred to the 
neurology service due to evidence of an on-going neuropathic 
process secondary to causes unknown, but possibly 
attributable to the nature of the Veteran's service, which 
included handling explosives/plutonium.  The doctor explained 
that the referral was needed to establish a reason and 
treatment for the Veteran's diffuse neuropathic pain

Also of record is a private medical report of an MRI study 
conducted in October 2006.  The Veteran gave a history of a 
cervical spine fracture with symptoms of neck pain extending 
down to the left arm.  The impressions included moderate left 
foraminal narrowing at C3-C4 effacing the left nerve root 
sleeve, which was noted to possibly be impinging on the C4 
nerve root.

The most recent medical information on file consists of a 
June 2009 medical statement of Dr. J. indicating that the 
Veteran was being treated for conditions including neck pain 
due to spondylosis, peripheral neuropathy and bursitis of the 
shoulders bilaterally.  


Analysis

The Veteran has primarily maintained that service connection 
is warranted for loss of motor and sensory function of the 
left upper extremity, secondary to a service-connected 
disorder of the cervical spine.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; the new provisions 
require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  A claim for secondary service connection 
requires competent medical evidence linking the asserted 
secondary disorder to the service- connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin 
v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate a 
disorder with a service-connected disability).

With respect to Wallin element (1), current disability, a 
diagnosis of old C5-C6 fracture with secondary degenerative 
spondyloarthritic changes along with radiculopathy of left C7 
with focal sensorimotor deficit was made upon VA examination 
of 2005.  Wallin element (1) is accordingly satisfied.  

With respect to Wallin element (2), service connection was 
established for a disability of the cervical spine, described 
as a fracture of C5-C6 with traumatic arthritis, effective 
from August 1993.  Wallin element (2) is accordingly 
satisfied.

With respect to critical Wallin element (3), nexus, the file 
contains several indications of an etiological relationship 
between a service-connected disorder of the cervical spine 
and subsequently manifested loss of motor and sensory 
function of the left upper extremity.  In this regard, the 
STRs include a physical evaluation board report of July 1993 
describing the Veteran's disability as cervical spine DJD 
with recurrent cervical and left arm radicular pain.  Also on 
file is a profile report of May 2002 indicating that the 
Veteran's medical problems included status-post C5-C6 
fracture and radiculopathy of the left upper extremity. 

More recently, a VA examination of the peripheral nerves was 
conducted in January 2005, at which time physical examination 
revealed radiculopathy of the left side with sensory deficit 
of the left upper extremity and weakness of the biceps and 
triceps in the left upper extremity.  An old C5-C6 fracture 
with secondary degenerative spondyloarthritic changes along 
with radiculopathy of left C7 with focal sensorimotor deficit 
was diagnosed.  Upon examination of the spine also undertaken 
in January 2005, a VA examiner opined that the Veteran's 
symptoms of left shoulder pain, left upper extremity 
decreased sensation and loss of strength were most likely 
related to cervical pathology (traumatic arthritis at the C5-
C6 level).  

Essentially, all of the elements as discussed in the Wallin 
case have been established.  The Board could remand this case 
for another opinion that provides more detailed information 
regarding the relationship between the service-connected 
disorder of the cervical spine, and motor and sensory 
deficits which have been demonstrated in the left upper 
extremity; however, given that the record contains two VA 
medical opinions from different VA doctors both etiologically 
linking the aforementioned conditions, the Board concludes 
that in this case, as it now stands, the evidence of record 
is at least in relative equipoise as to whether currently 
claimed and diagnosed motor and sensory deficits of the left 
upper extremity are etiologically/causally linked to a 
service-connected disorder of the cervical spine.  Therefore, 
the Board concludes that remand is not necessary here.  Cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose.)

Moreover, the Board points out that contrary to findings made 
by the RO in conjunction with denying this claim in March and 
September 2005, the Veteran's neurological symptomatology 
affecting the left upper extremity is not currently 
contemplated in conjunction with the currently assigned 30 
percent evaluation which has been granted for the service 
connected disorder of the cervical spine under diagnostic 
codes 5010-5242.  Separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  In this case, codes 5010 and 5242 are used to 
evaluate degenerative arthritis of the spine, primarily based 
on limitation of motion and without regard to, or 
consideration of, neurological symptomatology affecting the 
extremities.  As such, granting service connection and a 
separate evaluation for neurological symptomatology of the 
left upper extremity associated with the disorder the 
cervical spine, does not violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2009).  Indeed, the General Rating 
Formula for Diseases and Injuries of the Spine, upon which 
the Veteran's cervical spine disability is rated under 
38 C.F.R. § 4.71a,  Diagnostic Code 5242, states at note (1) 
that any objective neurological abnormalities are rated 
separately under an appropriate diagnostic code.  The Board 
thus finds that the Veteran's neurological manifestations 
affecting the left upper extremity are essentially related to 
the service-connected cervical spine disability and must be 
rated separately. 

For clarification purposes, the Board points out that the 
determination to grant service connection for loss of motor 
and sensory function of the left upper extremity excludes 
manifestations of CTS the left hand.  In this regard, the 
Board notes that service connection was established for CTS 
of the left hand in a September 2005 rating action, effective 
from April 2005.  This Board decision awarding service 
connection for loss of motor and sensory function of the left 
upper extremity relates only to symptomatology affecting the 
left arm but not the left hand.  See 38 C.F.R. § 4.14.

Resolving any benefit of the doubt in favor of the Veteran, 
the Board concludes that service connection for loss of motor 
and sensory function of the left upper extremity, secondary 
to a service-connected disorder of the cervical spine.  
Inasmuch as the evidence reflects that the secondary 
relationship is causal as opposed to being based upon 
aggravation, there is no requirement that a pre-aggravation 
baseline level of disability be established.  Accordingly, 
the claim is granted.

ORDER

Entitlement to service connection for loss of motor and 
sensory function of the left upper extremity, other than left 
hand carpal tunnel syndrome, is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
loss of motor and sensory function of the right upper and 
both lower extremities, as well as an initial evaluation in 
excess of 30 percent for PTSD.  A remand is required in this 
case primarily to request additional evidentiary development.  
In addition, a Remand is required to address due process 
matters relating to the service connection claims for a 
bladder condition and erectile dysfunction.  

With respect to the service connection claims for 
neurological symptomatology of the upper and lower 
extremities, the Veteran initially maintained that these 
manifestations are secondary to a service-connected disorder 
of the cervical spine, characterized as residuals of a C5-C6 
fracture with traumatic arthritis and left shoulder pain.  
The Board also notes that service connection is currently in 
effect for a disorder of the lumbar spine, characterized as 
multi-level degenerative disc disease.  In the alternative, 
the Veteran also contends that he suffers from neurological 
symptomatology which is related to his military service in 
Bosnia, during which time he was exposed to environmental 
toxins reportedly resulting from handling explosives and 
plutonium.   

A VA record of May 2007 indicates that the Veteran complained 
of neuropathic pain since 2003 and referenced EMG studies of 
2005 which revealed unspecific peroneal nerve damage of the 
left lower extremity and radial nerve sensory neuropathy of 
the right upper extremity.  Chronic peripheral neuropathy was 
diagnosed which was described as most likely due to exposure 
to chemical agents (per the Veteran's reported history).  An 
August 2007 medical statement of Dr. J. indicated that the 
Veteran's diagnoses included chronic peripheral neuropathy 
(not otherwise specified).  

At this point, it is unclear whether the Veteran in fact has 
the claimed neurological symptomatology of the right upper 
extremity and both lower extremities, and if so, whether any 
such manifestations are attributable to either of the 
Veteran's periods of service, to include toxin exposure 
reportedly sustained therein, or to any service-connected 
disorder by virtue of causation or aggravation.  In this 
regard, establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
In light of the information provided above, a request for a 
medical examination and opinion is warranted in this case.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).

With respect to the increased rating claim for PTSD, the 
Board notes that the Veteran has not been afforded a complete 
VA PTSD examination since September 2005; however additional 
evidence has been presented since that time which reflects 
that the Veteran's PTSD symptomatology persists and continues 
to be treated.  However, that evidence does not contain 
sufficiently detailed information to accurately assess the 
level of disability of the Veteran's PTSD, as considered 
throughout the entirety of the appeal period.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  However, 
in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's PTSD symptomatology to include an assessment of the 
level of his social and industrial impairment would prove 
helpful in adjudicating the merits of the claim.

The Board also observes that since the November 2006 
Statement of the Case, additional evidence has been added to 
the file which pertains to the Veteran's claims for loss of 
motor and sensory function in the right upper extremity and 
both lower extremities, and the increased rating claim for 
PTSD.  Since this evidence, which is pertinent to the 
Veteran's claims, has not been considered by the RO and the 
Veteran has not submitted a statement waiving such 
consideration, by regulation it must be referred to the RO 
for initial review.  38 C.F.R. §§ 19.37, 20.1304 (2009). 

Finally, the March 2005 rating decision denied entitlement to 
service connection for a bladder condition and erectile 
dysfunction.  In April 2005, VA received a statement from the 
Veteran essentially expressing disagreement with that 
decision and a desire to pursue an appeal.  The Board 
believes that the April 2005 statement sufficiently meet the 
definition of a NOD.  A written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result will constitute a NOD.  38 C.F.R. § 20.201 
(2009).  While special wording is not required, the NOD must 
be in writing and in terms that can be reasonably construed 
as a disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the Veteran, which was received by VA in April 
2005, was timely and expressed dissatisfaction with the 
denial of both of the aforementioned claims addressed in the 
March 2005 rating action, hence the statement is tantamount 
to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2009).  While a September 2005 rating decision continued the 
denial of these claims, such a rating action does not fulfill 
the requirements of an SOC.  To date the RO has not issued an 
SOC with respect to these claims.  Under these circumstances, 
the Board has no discretion and is obliged to remand these 
claims to the RO for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  However, these claims will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claims 
for loss of motor and sensory function of 
the right upper extremity and the lower 
extremities and his increased rating 
claim for PTSD that have not yet been 
associated with the claims folder.  
Appropriate steps should be taken to 
obtain any identified records.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of his disorder 
claimed as loss of motor and sensory 
function of the right upper extremity and 
both lower extremities.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review the pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) The examiner shall clarify the 
diagnosis relating to the Veteran's 
claims for loss of motor and sensory 
function of the right upper extremity and 
both lower extremities

b) The examiner shall express an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that any such diagnosed disorder, 
including peripheral neuropathy, is 
causally or etiologically related to any 
incident occurring during either of the 
Veteran's periods of active service - 
extending from April 1979 to August 1993, 
and from April 1995 to September 2005, to 
include consideration of his report of 
experiencing environmental toxins 
reportedly resulting from handling 
explosives and plutonium while serving in 
Bosnia.

c)  The examiner is also requested to 
address whether any currently diagnosed 
disorder affecting the right upper 
extremity of lower extremities was at 
least as likely as not (at least a 50 
percent probability) caused by any 
service-connected disorders, including 
those of the cervical and lumbar spine; 
or in the alternative whether it is at  
least as likely as not (at least a 50 
percent probability) that any of the 
Veteran's service-connected disabilities, 
aggravated (i.e., permanently worsened) 
any of the respective disorders found on 
examination.  If aggravation is found, 
the degree of aggravation must be 
specifically identified.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  The Veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.  The findings of 
the examiner should address the level of 
social and occupational impairment 
attributable to the Veteran's PTSD.  

While the symptoms provided in the rating 
criteria are not an exclusive or 
exhaustive list of symptomatology that 
may be considered, see Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), 
the examiner should comment on the 
Veteran's thought processes, 
communication, personal appearance and 
hygiene, behavior, orientation in all 
spheres, work and family relations, 
speech, affect, abstract thinking, mood, 
memory, and ability to understand complex 
commands.  The examiner should also 
address the presence or absence of the 
following: delusions or hallucinations; 
suicidal ideation; anxiety, 
suspiciousness, or panic attacks; and 
obsessive rituals which interfere with 
routine activities.  The examiner should 
assign a numerical code under the GAF 
scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition.

4.  Thereafter, readjudicate the claims 
already on appeal to include 
consideration of the Veteran's service 
connection claims based on the theories 
of both direct and secondary service 
connection; the appropriateness of 
assigning a staged rating for his service 
connected PTSD; and review of the 
evidence added to the file since the 
issuance of the SOC in November 2006.  If 
any determination remains unfavorable to 
the appellant, he should be provided with 
an SSOC and should be given an 
opportunity to respond to it.

5.  The RO must provide the Veteran with 
a statement of the case addressing the 
claims of entitlement to service 
connection for a bladder condition and 
erectile dysfunction which were denied in 
March 2005 rating action.  The Veteran 
and his representative are reminded that 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2009).  If, and only if, the Veteran 
perfects the appeal as to one or both of 
the claims, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


